In an action in equity brought by the trustee of a trust of real and personal property created by the settlor thereof by agreement in writing, judgment settling the account of the proceedings of the trustee, construing paragraph “ Third ” of the trust agreement, directing the payment of the balance of the corpus of the trust fund and certain unexpended income thereof to Vernon H. Salmon, and granting other relief, in so far as appealed from, unanimously affirmed, with costs, payable by the appellant personally. No opinion. Appeal from decision dismissed, without costs, as no appeal lies therefrom. Present — Lazansky, P. J., Carswell, Adel, Taylor and Close, JJ.